Citation Nr: 1445875	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  04-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death under 38 C.F.R. § 1310.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1956 to May 1959.  He died in November 2001 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (BVA) is from a March 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously remanded in June 2006 and June 2010 for additional notice and development.  Since that time the appeal seeking compensation under 38 U.S.C.A. § 1151 has been perfected so it is also no properly before the Board for consideration.


FINDINGS OF FACT

1.  The Veteran died in November 2001, the cause being metastatic esophageal cancer with no contributory conditions noted.

2.  At the time of his death, service connection was in effect for the loss of use of both feet as residuals of trauma, lumbosacral degenerative changes, arthritis of both knees and both hips, and donor site scars; none of these disabilities were shown to be related to the cause of the Veteran's death.

3.  The Veteran was diagnosed in November 1998 with having metastatic esophageal cancer. 

4.  The metastatic esophageal cancer first manifested many years after service and was not related to service or a service-connected disability.

5.  The Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care; it was caused by an event not reasonably foreseeable as a result of such care.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for carcinoma of the esophagus, for accrued benefits purposes.  38 U.S.C.A. §§ 1132, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2013). 

2.  The criteria are not met for entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  38 U.S.C.A. §§ 1131, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).

3.  Resolving reasonable doubt in the appellant's favor, the criteria are met for DIC for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for death indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the claimant was sent letters in December 2001, December 2004, August 2006, July 2007, and February 2009 that explained VA's duty to assist her with developing evidence in support of her claims.  To the extent there were deficiencies in this notice, such as evidence needed to support a claim for secondary service connection, she demonstrated in her May 2009 document titled "Statement of Facts" that she had actual knowledge of all notice requirements.  Although all notice was not provided prior to the initial adjudication of the claims, the case had been readjudicated in a January 2012 supplemental statement of the case (SSOC), which effectively cured any timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.

VA also must make reasonable efforts to assist the appellant with obtaining evidence that is necessary in order to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record service treatment records, VA treatment records, private treatment records, the Veteran's death certificate, various lay statements of the appellant and the Veteran, and medical opinions.

Furthermore, development stemming from the Board's June 2006 and January 2009 remands has been completed.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.



General Provisions

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on compensation claims is set forth in 38 U.S.C.A. § 5107 (West 2002). A  claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9. 518 (1996).


Analysis for Service Connection for Metastatic Esophageal Cancer for Accrued Benefits

Certain survivors of a deceased veteran or VA claimant are eligible to receive from VA payments of "accrued benefits" based upon the deceased veteran's or claimant's statutory entitlement to such benefits.  38 U.S.C.A. § 5121(c).  An accrued benefit is a periodic payment to "to which [the veteran] was entitled at death under existing ratings or decisions, or ... based on evidence in the file at date of death ... and due and unpaid."  Id.; see also 38 C.F.R. § 3.1000.  Applications for accrued benefits must be filed within one year after date of death.  38 U.S.C.A. § 5121(c).  38 U.S.C.A. 5121(a)(2)(A) provides that upon the death of a veteran payment of accrued benefits will be made to the surviving spouse of the veteran, if he or she is living.

For a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his or her death or else be entitled to benefits under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir.1998); Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir .1996) ("[A]n accrued benefits claim is derivative of the veteran's claim for service connection, i.e., the claimant's entitlement is based on the veteran's entitlement.").  Whether accrued benefits should be awarded "must be determined based on evidence that was either physically or constructively in the veteran's file at the time of his death."  Ralston v. West, 13 Vet. App. 108, 113 (1999); see Hayes v. Brown, 4 Vet. App. 353, 358-59 (1993); 38 C.F.R. § 3.1000(d)(4) (defining "[e]vidence in the file at date of death"). 
Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3 .1000(d)(4). 

When examining clinicians are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.

The Veteran died in November 2001 and at that time he had a claim pending for service connection for esophageal cancer, claimed as secondary his service-connected disabilities.  The appellant, his widow, timely filed a claim for accrued benefits within one-year of the Veteran's death.

In his August 2001 claim, the Veteran stated he was diagnosed with esophageal cancer in 1998 and that his oncologist, Dr. L. B, told him it was caused by his ulcer/acid reflux.  He noted the Miami VA diagnosed gastric ulcer in 1994 after which he sought a private opinion from Dr. M, who took him off Salsalate, which VA had prescribed.  The medication had been prescribed for his service-connected arthritis.  He added that Dr. M. told him the Salsalate had caused his ulcer.  The private physician prescribed Zantac for the ulcer and reflux and Tylenol for arthritis.  In 1995, his VA physician, Dr. F. G. prescribed a new arthritis medication and ordered barium and an upper GI series.  He stated the test revealed a small sliding hiatal hernia with reflux and esophagitis, and possible malignancy; he was never informed of the findings.  In 1998, his primary care physician at VA, Dr. R. B., ordered barium due to his complaints of problems swallowing.  This test revealed carcinoma of the esophagus.

VA records dated from October 1991 to November 1992 show the Veteran was taking Naprosyn for arthritis and he had no GI problems or stomach ulcer during this time.  In June 1992, he had morning nausea, so he briefly stopped taking his NSAIDs with positive relief of his symptoms; he also had no symptoms when he restarted the medication.  In November 1992, he expressed concern about long term use of NSAID for pain relief and a December 1992 VA record shows the Veteran had GI upset with Naprosyn.  His medication was switched to Salsalate.

In March 1994, the Veteran testified he was taking 75 milligrams of Salsalate 4 times per day.

A February 1995 medical record from Dr. M shows the Veteran presented with a recent history of peptic ulcer disease that was actually gastric ulcer disease diagnosed with EDG in late 1994 by Dr. M.  He was found to have some esophagitis as well and some changes in the mucosa by his history.  He had not been rescoped but the Veteran was aware that this needed to be done.  He also had a history of hiatal hernia and it was noted that Salsalate had caused his peptic ulcer disease.  He was also taking Motrin for his arthritis and had been advised to take Tylenol prn.  On examination, his lungs had a very prolonged inspiration and expiration consistent with some early COPD.  The assessment was osteoarthritis, gastric ulcer disease, and tobacco use.  A repeat EDG was recommended after treatment of his ulcer disease to rule out cancer and he was strongly urged to discontinue smoking.

An April 1995 private medical record indicates the Veteran smoked one pack of cigarettes per day, although that had been reduced to 7 cigarettes during the past week with the use of NicoDerm patches.  His history of gastric ulcer was again noted and he was to follow-up with Dr. M. for a repeat endoscopy as the last one was performed in November.  The physician wanted to document his healing and that there was no presence of cancer.

A July 1995 VA report shows the Veteran had an upper GI series w/ KUB that revealed a small sliding hiatal hernia with reflux and esophagitis.  Findings of the duodenal bulb were consistent with an inflammatory process without demonstration of an ulcer.  The primary diagnostic code was possible malignancy, follow-up needed.  This record was a working copy only printed on August 22, 2001.  Another version of the July 1995 upper GI series report that was printed on September 19, 2011 is identical in findings, but the primary diagnostic code is shown as normal.

A November 1998 VA report shows the Veteran had an upper GI with Barium with a clinical history of 40 pack per year smoking history and hiatal hernia, and complaints of burning and dysphagia.   Impression was probably carcinoma in the lower esophagus.

A March 2001 letter from Dr. L. B, a private physician,  states the Veteran had a diagnosis of metastatic esophageal carcinoma and that he initially presented with a large lesion in the mid esophagus.  His initial presentation was chronic dyspepsia, hiatal hernia and symptoms of acid reflux.  Endoscopy prior to surgical resection revealed atrophic changes involving the upper stomach and esophageal areas.  He opined that this pattern of reflux most likely played a role in the development of this cancer.

A VA examination was schedule, however, prior to the examination, the Veteran died.  The Veteran's death certificate shows he died in November 2001 due to metastatic esophageal cancer; no other causes or contributory factors were listed.

Essentially, secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To establish service connection on a secondary basis there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, it is not in dispute that the Veteran was prescribed NSAIDs, specifically Salsalate, for pain associated with his service-connected lumbar arthritis.  It is also not in dispute that he had the claimed nonservice-connected disability, namely carcinoma of the esophagus.  However, based on the evidence in VA's possession at the time of the Veteran's death in November 2001, there is no causal link or showing of aggravation between the cancer and medication prescribed for his service-connected arthritis.

Indeed, a February 1995 private medical record links Salsalate to the Veteran's peptic ulcer and the March 2001 letter from the private physician opined that the Veteran's pattern of reflux most likely played a role in the development of this cancer, but no nexus is shown that links the effects of Salsalate to the pattern of reflux that Dr. L. B. believed led to the cancer.  Without probative evidence that the Salsalate was as likely as not related to the reflux, either through causation or aggravation, then the weight of the evidence is against the claim for secondary service connection.

Even considering service connection of a direct basis does not produce a different outcome.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are negative for complaints, findings, or diagnosis associated with reflux or cancer of the esophagus.  The claimed disability was not diagnosed until almost 40 years after he separated from service.  Neither the Veteran nor the appellant asserted it was related to service and there is no medical evidence of record that suggests such a relationship existed.

The fact that the disease was diagnosed so many decades after service is also a factor that weighs against direct service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).

Accordingly, the Board finds that since a preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine does not apply, service connection for carcinoma of the esophagus, for accrued benefits purposes, is denied.


Service Connection for Cause of Death under 38 U.S.C.A. § 1310

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).

When it is determined that a veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, a surviving spouse is generally entitled to compensation benefits for the service-connected death (Dependency and Indemnity Compensation, or, DIC).  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.

Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

The Veteran's death certificate shows the cause of his death was metastatic esophageal cancer.  The appellant contends that medication prescribed for his service-connected lumbar disability led to the development of the esophageal cancer, thus, causing the Veteran's death.

Upon consideration of all of the evidence, not just evidence of record at the time of the Veteran's death, the Board finds the weight of the evidence is against the claim.

As previously stated, the appellant does not contend nor does the record show his esophageal cancer is directly related to service.  There is no evidence in the service treatment records that this disease manifested in service and there is no nexus evidence that directly relates it to service.  38 C.F.R. § 3.303.  As for a possible presumption, esophageal cancer did not manifest to a compensable degree during the initial one-year period following his separation from service.  38 C.F.R. §§ 3.307, 3.309.  Consequently, the presumption for a chronic disease is not available.

As previously stated, the appellant's primary contention is that medication for the service-connected arthritis, namely Salsalate, caused the condition that led to the Veteran's death, so the claim is based on secondary service connection.

The record shows Salsalate was prescribed for the Veteran's service-connected arthritis and that he developed esophageal cancer; however, the record does not show there is a link between esophageal cancer and Salsalate.

In support of her claim, there is a February 1995 private medical records that states Salsalate caused the Veteran's peptic ulcer disease.  The record further indicates that an EDG in late 1994 revealed gastric ulcer disease with some esophagitis and changes in the mucosa, by the Veteran's history.  He was also noted to have a history of hiatal hernia.

A March 2001 letter from Dr. L. B, a private physician states the Veteran initially presented with a large lesion in the mid esophagus when he was diagnosed with esophageal carcinoma.  His initial symptoms were chronic dyspepsia, hiatal hernia and symptoms of acid reflux.  Endoscopy prior to surgical resection revealed atrophic changes involving the upper stomach and esophageal areas.  This pattern of reflux most likely played a role in the development of this cancer.

The appellant also submitted several articles in support of her claim. 

An article on Salsalate states patients who are treated with NSAIDs may develop serious gastrointestinal adverse effects including ulceration, bleeding, or perforation.  The adverse effects may occur at any time during treatment with or without warning symptoms.  Two to four percent of patients treated for one year with NSAIDs will develop ulcers, bleeding, or perforation.  Gastrointestinal bleeding may also develop after Salsalate.  A second article stated lower esophageal functioning may be associated with a hiatal hernia; symptoms may be worsened by smoking, alcohol, sedentary lifestyle and obesity.  The main symptom of reflux esophagitis is heartburn with or without regurgitation of gastric contents into the mouth.  Complications of GERD include esophagitis.  A third article stated irritation of the esophagus may be caused by GERD, vomiting, surgery, medication such as aspirin and anti-inflammation medication, taking pills with too little water, and hernias.  The last article states gastric ulcers occur in people who take anti-inflammatory drugs such as naproxen and NSAIDs.

The appellant also submitted an article on bone oncology and that a risk factor for bone cancer is trauma.

Three opinions were provided by VA physicians that are essentially against the claim.  In the September 2006 VA opinion, Dr. P. G. reviewed the available records and opined it was less likely than not that the Salsalate prescribed for the Veteran's service-connected disabilities caused or aggravated his esophageal cancer.  A review of the medical literature did not show that the medication caused esophageal cancer or esophagitis or Barrette's esophagus.  An online update of the literature indicated there was possible protective effect on NSAIDs with regard to the development of esophageal cancer, particularly in the setting of Barrette's esophagus.  

It was also less likely than not that the Salsalate caused or aggravated any gastrointestinal disorders, including esophagitis, dyspepsia, hiatal hernia, acid reflux, ulcer disease, etc.  The hiatal hernia or esophagitis ante dated the esophageal cancer.  The Veteran was found to have esophagitis in late 1994 and esophageal cancer was found in 1998.  The diagnosis of reflux esophagitis is not established.  The presence of hiatal hernia does not mean he had reflux.  The symptoms of GI upset were vague.  There was no report of regurgitation.  The endoscopy report was not available.  To say he had reflux esophagitis is speculative.  Moreover, per the literature, a study of patients with GERD in Sweden showed patients with symptoms more than 10 years had increased risk for development of esophageal adenocarcinoma.  A review of the Veteran's records show he began to complain of GI upset in December 1992 and he was found to have gastric ulcer in 1992; he was diagnosed with cancer in 1998.  The Veteran was also known to have increased risk factors for esophageal cancer, which was heavy smoking, and he had a family history of cancer.  The hiatal hernia did not aggravate the esophageal cancer.  The medical records showed he had no GI complaints and he was on anti-reflux medicine.

Finally, Dr. P. G also opined that it was less likely that the esophageal cancer metastasized to his lower extremities as a result of heir weakened condition due to his service-connected residuals.  The contributing comorbidity to cancer was cardiorespiratory illness and not musculoskeletal conditions.  The Veteran was up and around prior to the diagnosis of esophageal cancer.  

Since the physician did not have complete records upon which to base the opinions further development was undertaken and Dr. P. G offered a supplemental opinion in December 2011.  The physician provided a brief medical history that showed the Veteran was prescribed naproxen in 1991 in the Arthritis clinic.  In December 1992 he reported GI complaints while on the medication; naproxen was discontinued and he began to take Salsalate.  In February 1995 private record shows a recent history of PUD, gastric ulcer, and esophagitis, diagnosed by EDG in 1994.  The private physician stated Salsalate caused the ulcer and it was discontinued at that time.  A July 1995 DGI revealed a small sliding hiatal hernia with reflux esophagitis; findings of the duodenal bulb were consistent with an inflammatory process without demonstration of an ulcer.  Esophageal cancer was diagnosed in November 1998.

The VA physician noted the Veteran developed esophagitis and ulcer while on Salsalate from December 1992 to February 1995.  He still had esophagitis but no ulcer or sign of cancer in the July 1995 UGI, which was approximately 5 months after Salsalate was discontinued.

The VA physician again opined it is less likely that the Salsalate caused or aggravated the Veteran's esophageal cancer.  The rationale was that while the Veteran developed an ulcer while taking Salsalate, the esophageal cancer was not caused by the medication.  The medical literature does not show Salsalate causes esophageal cancer.  Chronic GERD leading to Barrett esophageal metaplasia is the most common cause of esophageal cancer.  Common risk factors for the type of esophageal cancer the Veteran had are smoking, genetics, overweight, obesity, and diet low in fruits and vegetables.  According to literature, the appearance of ulceration in the gastroesophageal junction is suggestive of carcinoma from Barrette esophagus.  The Veteran's medical records did not show a biopsy in 1994 and gastric ulcer was not seen in July 1995.  The Veteran's risk factor for reflux esophagitis was his hiatal hernia and smoking.  Salsalate does not cause reflux esophagitis per review of the medical literature, therefore, it is less likely the cause of his esophageal cancer.  Furthermore, the Salsalate was discontinued in February 1995 and his cancer was discovered in 1998.

In a January 2012 addendum, the physician indicated the case was discussed in consultation was the chief of gastroenterology/hepatology.  It was noted that while Salsalate can theoretically cause ulcer and the Veteran was reportedly seen by February 1994 endoscopy privately.  There was no evidence of ulcer here in the X-ray report in July 1995, so it was most likely resolved.  The esophagitis was caused by the reflux due to the sliding hiatal hernia not the Salsalate.  The sliding hiatal hernia is a physical defect in the Veteran's body and is not due to Salsalate, which is why he still had the esophagitis even after Salsalate was discontinued.  The long term reflux esophagitis is the major risk factor for esophageal cancer plus other risk factors such as smoking, heredity, obesity, etc.  

The duodenal bulb had inflammatory process per the July 1995 X-ray report.  This is consistent with peptic ulcer disease (PUD) and esophageal cancer is not a complication of PUD or gastric ulcer.  Esophageal cancer was noted to be different from gastric cancer.  Even if the Veteran had gastric ulcer and esophagitis by private endoscopy in 1994, the gastric ulcer or duodenal inflammation is still not a risk factor for esophageal cancer and there was no ulcer seen in July 1995.  Literature does not list Salsalate as a risk factor for esophageal cancer.  Even if there still was a gastric ulcer in July 1995, this does not mean it led to the esophageal cancer.  Gastric ulcer can lead to gastric cancer but not esophageal cancer.

The Board sought further clarification by obtaining a VHA opinion in August 2013. The physician stated that based on his training and experience, he reached the same conclusion as the physician that the Veteran's smoking increased his risk for esophageal cancer.  Chronic, severe reflux esophagitis is the medical condition most clearly linked to the development of esophageal adenocarcinoma.  The Veteran's symptoms and the tests performed in 1994 and 1995 did not indicate the duration of symptoms generally termed as chronic severe reflux esophagitis and the endoscopic studies did not show severe esophagitis or mucosal changes that identify an increased risk of developing esophageal carcinoma.  Therefore, there is no medical evidence supporting an underling condition that led to or accelerated the development of esophageal adenocarcinoma.  Thus, the physician opined it is less likely as not that any gastrointestinal disorder  caused or aggravated esophageal cancer.

The physician stated there is insufficient published information about the pattern of cancer metastasis in injured legs to make a statement about the likelihood that the prior injuries increased the likelihood of the metastasis in the injured leg.  However, because there were metastases to multiple sites, including organs not known to have been injured by prior trauma, it is unlikely that the metastasis to his leg shortened his life.  Therefore, it is less likely as not that the Veteran's esophageal cancer metastasized to his lower extremities as a result of the weakened condition due to his service-connected residuals of trauma result in below-knee amputation on the right.

It also appeared less likely than not that the service-connected residuals of trauma to the lower extremities contributed substantially to causing or hastening death.  The Veteran had more than 2 decades of elapsed time between the injuries and suffering from metastatic cancer.  His recovery and mobility were sufficient for him to undergo intensive radiation and chemotherapy.  He had a right lower leg amputation in 2000 because of metastatic cancer.  The cancer in the leg and the resulting amputation probably had a larger effect on mobility and comfort than residual effects from his injuries.  The prior leg injures may have contributed further to difficulties in mobility as his condition worsened; however, it appears unlikely that this hastened his death.

Based on a review of the record, the Board finds that a preponderance of the evidence is against the claim.  

The medical evidence indicates Salsalate was related to the Veteran's PUD and gastric ulcer.  This is also consistent with the articles submitted on Salsalate and NSAIDs.  However, despite there being a link between the medication and the development of a gastric ulcer, there is no probative evidence linking the gastric ulcer to esophagus cancer.  In contrast, there is highly probative evidence that indicates gastric ulcers are not related to esophageal cancer.  Moreover, there is also probative evidence that the Veteran's hiatal hernia is likely related to the esophageal cancer, but this is also shown to be a physical defect rather being related to taking Salsalate.

The March 2001 private opinion only indicated that the pattern of reflux was likely related to the esophageal cancer, but never stated the Salsalate caused the reflux.  In contrast, the VA physician provided probative evidence that the Veteran's reflux was not caused by Salsalate.

As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim is denied.


Analysis for Compensation Under 38 U.S.C.A. § 1151

Under VA law, when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.358(a) (2013).  To be awarded compensation under section 1151, the Veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the Veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

If additional disability exists, the next essential determination is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA is required to consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

Several VA opinions have been sought in connection with this claim; however, due to the complexity of the case and the need for further explanation on some points, VHA opinions were also sought.

The August 2014 VHA opinion offered probative evidence and a comprehensive discussion of the issue and based on this record the Board finds that service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is warranted.

As previously noted, the Veteran's death was due to esophageal cancer.  The esophageal cancer was not due to the prescribed use of Salsalate, as alleged by the appellant; rather, it was most likely due to his smoking and GERD, which was caused by his hiatal hernia.  However, the Board finds it is as least as likely as not that the cause of the Veteran's death was due to an event not reasonably foreseeable and due to lack of proper medical care by VA.

In the August 2014 VHA opinion the physician provided a detailed response in which the Veteran's medical and treatment history was thoroughly addressed.  

In pertinent part, the oncologist stated that the proximal cause of the Veteran's death was an event not reasonably foreseeable.  The opinion noted that the Veteran and appellant were under the impression that the upper GI series on July 7, 1995 showed possible esophageal cancer, and no further testing was performed immediately afterwards to confirm the existence of the esophageal cancer and hence causing delay in its diagnosis.  However, the clinical scenario was that the Veteran did not have esophageal cancer nor any sign of esophageal cancer as of July 7, 1995 for there to be a reason for further diagnostic testing.  Therefore, the Veteran's subsequent development of adenocarcinoma of the esophagus was an event not reasonably foreseeable at the time of the upper GI series in July 1995 until the Veteran developed symptoms of esophageal cancer in November 1998.

On July 7, 1995, Dr. F. G of the Arthritis Clinic at the Miami VA medical facility obtained an upper GI series with Barium.  The VHA physician commented that the GI series found a small sliding hiatal hernia, reflux and esophagitis, duodenal bulb with ulceration, and no evidence of an ulcer.  None of these findings is suggestive of a possible malignancy; the primary diagnostic code of "[p]ossible malignancy" was incorrect.  This upper GI series never found any possible malignancy.  There was no possible malignancy to follow-up, work-up, or to notify the Veteran.  Since the upper GI series did not show any sign or suspicion for esophageal cancer, there was no reason for Dr. G. to order any further study to look for esophageal cancer at that time.

Regarding the lack of proper care, the appellant has alleged that VA failed to timely diagnose the Veteran's esophageal cancer.  

The VHA physician stated Dr. M.'s note of February 27, 1995 recommended an EDG to follow-up on a gastric ulcer.  The reason for the recommendation was to rule out gastric cancer, not because he was suspecting esophageal cancer.  Dr. G. ordered an upper GI series to follow-up on the Veteran's gastric ulcer which is a different test from the EGD that Dr. M recommended.  After the upper GI series did not show any sign of ulcer or cancer, Dr. G. did not order any further study.  

The physician stated that in a clinical scenario such as this, the provider who usually manages the follow-up of a patient's gastric ulcer is usually a primary care provider or a gastroenterologist.  Even after a thorough search of the claims file, it was still not clear who the Veteran's primary care providers were at that time.  He had been evaluated by Dr. M, a private physician, on February 27, 1995 and April 3, 1995.  There is no VA primary care note in the Veteran's claims file until October 1, 1999.  The VHA physician posed questions of whether Dr. M was the primary care physician (PCP) on July 7, 1995 and whether Dr. M should have been managing the follow-up of the Veteran's gastric ulcer.  He stated the questions were pertinent because Dr. G. is a physician in the Arthritis clinic, which is not a primary care clinic, so he may not have been the most appropriate provider to follow-up the Veteran's gastric ulcer, even though he did by ordering the upper GI series.

The Board's review of the record indicates Dr. M was not the Veteran's PCP and instead his PCP was Dr. B, a VA physician.  In the Veteran's August 2001 statement, he stated he sought a second opinion from Dr. M. after he was diagnosed with an ulcer in 1994.  In 1995, he was prescribed a new arthritis medicine by Dr. G. and barium and upper GI series were ordered.  He also stated that Dr. B. was his PCP and ordered the 1998 barium.

The Board finds the Veteran is competent to report which physician was providing his primary care and his statement is credible as the November 1998 report shows Dr. B. did order the tests.  

As indicated by the VHA opinion, the physician that followed the Veteran for his arthritis was not the appropriate person to follow-up on his GI conditions.  Nevertheless, the record indicates this physician essentially assumed this responsibility to a certain degree by ordering tests in 1995.  The appropriate person was his primary care physician who is not shown by the record to have monitored the Veteran's condition or ordered any tests until 1998.  Furthermore, there is no evidence of any treatment or monitoring of the Veteran's GI symptoms between the 1995 test and the 1998 test.  In addressing whether VA failed to timely diagnose the Veteran's esophagus cancer, he essentially found no fault.  However, the VHA physician indicated that knowing who was responsible for the Veteran's primary care was pertinent.  The Board finds that because the record suggests some uncertainty as to who in VA was responsible for such care and with evidence showing limited follow-up by arthritis physician and no follow-up by his PCP, there appears to be a gap in his medical care.  Therefore, the Board finds the cause of the Veteran's death was is at least as likely as not related to a lack of proper care.


In short, because the evidence indicates the development of esophageal cancer was not reasonably foreseeable and there an element of lack of proper care by VA, the claim is granted.


ORDER

Service connection for esophageal cancer, for the purpose of accrued benefits, is denied.

Service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is denied.

Service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151 is granted.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


